Title: Dumas to the American Commissioners, 12 May 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, May 12, 1778, in French: I shall not speak of my compliance with your orders of April 30 until I have more to tell. Your sealed letter I have been unable to present because a wind from the west prevented me. I have persuaded my friends to send a single ship to America, uninsured to preserve secrecy, and have promised to recommend them.>
